The evidence relied on by the plaintiff to prove that the press was damaged while in the defendants' possession in such a way as to cause the bearings to burn out was wholly circumstantial and was insufficient for that purpose. The evidence only showed that the dropping of the press as it was dropped could possibly have sprung the press so as to cause the bearings to burn out. There was no evidence to show that the press was in good condition when it went into the possession of the bailees. Since the plaintiff did not make out a prima facie case by introducing evidence which would have authorized the jury to find that the press was damaged while in the possession of the bailees, a verdict for the defendants was demanded, except for the amount admitted to be due by the defendants; and any error in the charge was harmless. The judgment should be affirmed with direction that it be for the plaintiff in the sum of $32, with costs against the plaintiff in error. I am authorized to state that GARDNER, J., concurs in the foregoing dissent. *Page 18